DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2020 has been entered.

Status of Claims
This action is in reply to the communications filed on 7/6/2020.  The Examiner notes claims 1-19 are currently pending and have been examined; claims 1, 16, & 19 are currently amended.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiken et al. (US 2,432,058 A) in view of Saeda et al. (US 5,224,716 A) further in view of Marron (US 4,502,457 A), hereinafter Wiken, Saeda, and Marron, respectively.
Regarding claim 1 (Currently Amended),
Wiken teaches a multi-axis alignment tool [Fig 1-2 & 4-6], comprising: - a main body [Fig 1-2 & 4-
Wiken may not explicitly disclose a first puck adjuster; a second puck adjuster.
However Saeda teaches a first puck adjuster [Fig 1, #83 & #87]; a second puck adjuster [Fig 1, #84 & #88].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-axis alignment tool as disclosed by Wiken to have a first 
Wiken as modified may not explicitly disclose an adjustment pin.
However Marron teaches an adjustment pin [#46] that is positioned [Fig 1, Col 6, line 67 – Col 7, line 10] partly in the primary base [#30] and partly in the main body [#70].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-axis alignment tool as disclosed by Wiken to have an adjustment pin as disclosed by Marron.  One of ordinary skill in the art would have been motivated to make this modification to be able to adjust the main body to the primary base quickly to commonly used angles [Marron:  Col 6, line 67 – Col 7, line 10].
Regarding claim 2 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 1, wherein the primary base is positioned below and releasably secured to the main body [Wiken:  Fig 1-2].
Regarding claim 3 (Original), 
Wiken as modified teaches the multi-axis alignment tool according to claim 2, wherein the puck is positioned within the main body [Wiken:  Fig 2, #59c is within #74 of #B and rotatably secured to the main body [Wiken:  Fig 1-2].
Regarding claim 4 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 3, but may not explicitly disclose wherein the lock-down spacer is positioned within the lock-down spacer aperture.
However Marron further teaches a spacer [#107] is positioned within [Fig 7] the spacer aperture [#105].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock-down spacer to be positioned within the lock-down spacer aperture as further disclosed by Marron. One of ordinary skill in the art would have been motivated to make this modification to recess connection points to keep the tool or workpiece holder as smooth or flush as possible [Marron:  Fig 1 & 7].

Wiken as modified teaches the multi-axis alignment tool according to claim 4, wherein the adjustment pin is positioned at least partially within an aperture on a bottom surface of the main body [Marron:  Fig 1-3 & 5; #46 is partially within an aperture (#75) on the bottom of the main body (#70), see claim 1].
Regarding claim 6 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 5, wherein the adjustment pin is positioned at least partially within an aperture of the primary base [Marron:  Fig 1-2; #46 is partially within an aperture (#44) of the primary base (#30), see claim 1].
Regarding claim 7 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 6, wherein the first and second puck adjusters are positioned within independent open slots of the puck [Saeda:  Fig 1 & 5-6, #87 & #88 each pass through a slot within #75].
Regarding claim 8 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 7, wherein the puck retainer is positioned within a central aperture of the puck [Wiken:  Fig 2 & 5].
Regarding claim 9 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 8, wherein the puck retainer is releasably retained within a central aperture of the puck [Wiken:  Fig 2 & 5; #63c can be released from the central aperture of the puck].
Regarding claim 10 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 9, wherein the secondary base encloses the puck and is positioned adjacent to the primary base [Wiken:  Fig 2 & 5, #71c encloses the puck which is within the main body as described previously].
Regarding claim 11 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 10, wherein the first pivot pin is positioned within the pivot block [The same reversal of parts per MPEP 2144.04-VI-A as in claim 1 can be applied to #59d so that #D has a recess that receives #59d].

Wiken as modified teaches the multi-axis alignment tool according to claim 11, wherein a portion of the secondary base is positioned within the pivot block and the first pivot pin [Wiken:  Fig 5, #63d is within #59d and #D].
Regarding claim 13 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 12, wherein the clamp head is positioned adjacent to and releasably secured to the pivot block [Wiken:  Fig 1-5, #E is adjacent to and releasably secured to #D].
Regarding claim 14 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 13, further comprising a first clamp finger [#82] and a second clamp finger [#82], wherein the first clamp finger and the second clamp finger are releasably received within independent slots of the clamp head [Wiken:  Fig 4-6, #82 which have independent slot in #E].
Regarding claim 15 (Original),
Wiken as modified teaches the multi-axis alignment tool according to claim 14, wherein the second pivot pin is positioned within a portion of the primary base and the main body [Wiken:  Fig 2 & 5, #63b is within a portion of #B & #A].

Regarding claim 16-18 (16 is Currently Amended & 17-18 are Original),
Claim(s) 16-18 recite(s) the same or similar limitations as those addressed above for claim(s) 1-15.  Claim(s) 16-18 is/are therefore rejected for the same reasons set forth above for claim(s) 1-15.

Regarding claim 19 (Currently Amended),
Claim(s) 19 recite(s) the same or similar limitations as those addressed above for claim(s) 1.  The differences are addressed below:
Does not contain the limitation "wherein the multi-axis alignment tool is configured to at least one of clamp, align, and position a work part in three axes"
Claim(s) 19 is/are therefore rejected for the same reasons set forth above for claim(s) 1.

Response to Amendments
Drawing Objection
Applicant's amendments and new drawing, filed 7/6/2020, with respect to the drawing objections have been fully considered and are persuasive.  The objections of 1/7/2020 have been withdrawn. 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 7-8, filed 7/6/2020 have been fully considered and are not persuasive. 
The Applicant claims that the new amended limitation "a top surface, a bottom surface, a front surface, a rear surface, a left side, a right side, a puck retaining aperture, wherein the puck retaining aperture is positioned within the front surface of the main body, a lock-down spacer aperture, wherein the lock-down spacer aperture is positioned within the top surface of the main body, a second pivot pin aperture, wherein the second pivot pin aperture is positioned within the bottom surface of the main body, and an elongated front lip, wherein the elongated front lip extends below the bottom surface of the main body: and…" is not taught by the cited prior art.However the limitation is taught by the cited prior art as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 12, 2021